Citation Nr: 0802966	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for lumbar degenerative disc and 
degenerative joint disease, status post fracture at L1, L2, 
and T12, from August 10, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980, and from February 1991 to July 1991.  He also served in 
the National Guard.

This matter comes before the Board of Veterans' Appeals from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which granted service connection for the above-cited 
lumbar spine disability, and assigned a 30 percent rating 
effective August 10, 2000.  In an April 2005 rating decision 
the rating was increased to 40 percent, effective from 
December 29, 2004.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In the course of his December 2007 videoconference hearing 
the veteran informed the undersigned that he was being 
treated for his back problems at the VA Medical Center in 
Hampton, Virginia.  See page six of hearing transcript 
(transcript).  To this, he noted undergoing a X-ray 
examination at the Hampton VA facility on November 28, 2007.  
Review of the claims files show that several medical records 
from the Hampton, Virginia VA medical facility are of record, 
but they do not date after June 2006.  Hence, there appear to 
be pertinent medical records that have yet to be associated 
with the evidentiary record.  Additional development is 
therefore required.  38 U.S.C.A. § 5103 (West 2002).

Also in the course of the December 2007 hearing, the veteran 
testified that his lumbar spine disability had worsened.  He 
indicated that he suffered from numbness and pain (see page 
three of transcript), and that the pain radiated into his 
right leg (see page nine of transcript).  When a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The veteran was last 
afforded a VA orthopedic examination in December 2004.  
Hence, the veteran should be scheduled for a new examination.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, the Board observes that in the course of the 
most recent pertinent VA examinations afforded the veteran in 
December 2004 it appears the respective examiners did not 
have access to the veteran's files.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain all records, including 
the report of X-ray examination dated on 
November 28, 2007, from the VA Medical 
Center located in Hampton, Virginia dated 
since August 2000.  If, after making 
reasonable efforts, the RO cannot locate 
these records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  After undertaking the above 
development to the extent possible, the 
veteran should be afforded VA orthopedic 
and neurological examinations to 
determine the nature and extent of his 
lumbar disorder, in accordance with the 
latest pertinent AMIE work sheets.  The 
claims folders with a copy of this remand 
are to be made available to the examiners 
prior to the examination.  All indicated 
tests and studies must be accomplished.  
Following the examination the examiners 
must address the nature and extent of any 
limitation of lumbar motion, as well as 
the nature, etiology and extent of any 
radiculopathy or other neuropathic 
conditions which are related to the 
service connected lumbar disorder.  The 
neurologist must opine whether it is at 
least as likely as not that any current 
neurological disorder is caused or 
aggravated by the service-connected 
lumbar spine disorder.  A written 
rationale must accompany any opinion 
given. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  The RO 
should also consider whether "staged" 
ratings are appropriate in light of 
Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

